Citation Nr: 1724946	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extraschedular rating for right lower extremity peripheral neuropathy.  

2.  Entitlement to an extraschedular rating for left lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Procedurally, the Board previously addressed these claims in April 2012, July 2014, June 2016, and March 2017.  Further, these claims were remanded by the Court of Appeals for Veterans Claims (Court) in June 2013 and April 2017 for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  They have since been returned to the Board for readjudication. 

The issue of entitlement to service connection for a bilateral shoulder disability was raised by the Veteran in a September 2008 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to extraschedular ratings for peripheral neuropathy of the right and left lower extremities.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

As noted above, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties in April 2017, and remanded these matters for additional development.  At that time and in pertinent part, the Court instructed the Board to consider whether the Veteran was entitled to an opportunity to appear at a hearing prior to the promulgation of a final decision in this appeal.

Historically, the Veteran first requested the opportunity to testify during a travel board hearing on his April 2009 substantive appeal.  However, the Veteran did not appear at the scheduled January 2011 hearing.  

In March 2012, the Veteran contacted VA and indicated that he was traveling out of state at the time of his January 2011 hearing.  He then requested that a new hearing be scheduled.  

In April 2012, VA denied the Veteran's motion to reschedule the hearing, on the basis that the Veteran did not submit his request within 15 days of the scheduled hearing date, or establish that he was prevented from making such a timely request.  38 C.F.R. § 20.704(d) (2016).

However, a veteran has the right to request a hearing at any time prior to the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.  See also Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that a veteran has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the proceedings).

Further, the claims file contains a January 2011 statement wherein the Veteran requests that the scheduled hearing be transferred to the RO in St. Petersburg, Florida.  Thus while the Veteran did not explicitly indicate his unavailability for the January 2011 hearing in New York, it does appear that he made a good faith effort to alert VA of his change in location and of his ongoing desire to participate in the hearing at a more viable location.
Therefore, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing.  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

